DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive. Applicant argues Sorokin et al. (DE 10 2014 218 504 A1) does not contain a step of positioning a passive element on a specific point of a capacitive surface of the vehicle dashboard and assigning a vehicular function to the passive element positioned on the specific point set by the user. As such, each user can configure a dashboard according to his/her taste.
In response, Examiner notes that Sorokin et al. discloses a step of positioning a passive element on a specific point of a capacitive surface of the vehicle dashboard (MTD paragraph 8 “detecting a positioning of a haptic operating element on a display surface, in particular a touch-sensitive display surface, in the vehicle”; MTD paragraph 10 “The user can thus position the haptic control elements freely on a predefined output area (i.e. the display area)”; MTD paragraph 14 “Operating elements are either positioned completely freely or at predefined snap-in points”) and assigning a vehicular function to the passive element positioned on the specific point set by the user (MTD paragraph 10 “(the) control is assigned a function (e.g. B. Navigation, climate setting, radio) assigned, i.e. User or system load control elements each with a function or it is assigned a standard function”).  Sorokin et al. discloses having a “predefined snap-in point” and the function is automatically or manually assigned.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorokin et al. (DE 10 2014 218 504 A1; Machine Translation of Description ‘MTD’).
With respect to claims 1 and 4, Sorokin et al. discloses a device (fig. 1) allowing the implementation of a method for customizing a passive control element (2a-2c) of a vehicle function (MTD paragraph 27; MTD paragraph 8 “detecting a positioning of a haptic operating element on a display surface, in particular a touch-sensitive display surface, in the vehicle”; MTD paragraph 10 “The user can thus position the haptic control elements freely on a predefined output area (i.e. the display area)), wherein the method implements: a step of non-permanently fastening (MTD paragraphs 10, 26) the passive control element (2a-2c) in an active fastening area (fig. 1, MTD paragraphs 10, 20, 25, 29) of the vehicle, in electronic connection with a control unit (MTD paragraph 13); and a step of defining a function (MTD paragraphs 8, 22, 27, 30) associated with the control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)

With respect to claims 3, 8, 12 and 14-15, Sorokin et al. discloses a step of repositioning (MTD paragraphs 10, 14, 26) the passive control element (2a-2c).  (Fig. 1, MTD paragraphs 6-32.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. in view of Waeller et al. (DE 10 2010 010 574 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 5 and 16, Sorokin et al. discloses using a display surface with capacitive effects (MTD paragraph 8) but is silent regarding a film.  Waeller et al. teaches of the active fastening area comprises a printed capacitive film (4; MTD paragraph 29).  (Figs. 1-10f, MTD paragraphs 
With respect to claims 6 and 17, Sorokin et al., as modified, discloses the capacitive film (taught by Waeller et al.) is disposed on a face of a trim panel (MTD paragraph 10).  (Fig. 1, MTD paragraphs 6-32.)
With respect to claims 9-10, Sorokin et al., as modified, discloses the passive control element (2a-2c) is repositionable (MTD paragraphs 10, 14, 26).  (Fig. 1, MTD paragraphs 6-32.)
Claims 7, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin et al. and Waeller et al., as applied to claims 1 and 4-6 above, and further in view of Sims et al. (US 2011/0147051), as cited by Applicant.
With respect to claims 7 and 18, Sorokin et al., as modified, is silent regarding positioning the capacitive film by overmolding.  Sims et al. teaches of the capacitive film is positioned by overmolding on the trim panel.  (Figs. 1-2, paragraphs 16-32, 37-46.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sims et al. into the invention of Sorokin et al., as modified, to improve the sensitivity and/or the reliability of the capacitive switch.  (Paragraph 46.)
With respect to claims 11 and 19, Sorokin et al., as modified, discloses the passive control element (2a-2c) is repositionable (MTD paragraphs 10, 14, 26).  (Fig. 1, MTD paragraphs 6-32.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614